Citation Nr: 0824122	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  02-15 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for a service-
connected cervical spine disorder, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1978 to January 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) denied an increased disability 
rating for the veteran's service-connected cervical spine 
disorder, then rated 30 percent disabling.  

In June 2006, the Board issued a decision which increased the 
cervical spine disability to 40 percent disabling.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In March 
2008, representatives of the veteran and of the Secretary of 
VA filed a Joint Motion for Partial Remand.  In that Joint 
Motion, the parties asserted that the RO "should have 
obtained records from the Social Security Administration 
(SSA)."  See the March 2008 Joint Motion, page 3.

An Order of the Court dated March 25, 2008 granted the motion 
and vacated the Board's decision.  The case was subsequently 
returned to the Board.

In May 2008, a Deputy Vice Chairman of the Board dismissed 
the veteran's motion to have the Board reconsider its June 
2006 decision.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1000 
et seq.  The Deputy Vice Chairman noted that since the June 
2006 Board decision has been vacated by the Court, the motion 
for reconsideration was moot.

Issues not on appeal

Board reconsideration/Board CUE

In an October 2001 decision, the Board increased the 
disability rating assigned the veteran's cervical spine 
disability from 10 percent to 30 percent.  The RO effectuated 
the Board's decision in a rating decision dated later that 
same month, which assigned an effective date of June 2, 2000 
for the 30 percent award.  The veteran perfected an appeal as 
to the effective date assigned.  However, he subsequently 
withdrew his appeal for an earlier effective date for the 30 
percent rating.  See 38 C.F.R. § 20.204 (2007); see also 
Hanson v. Brown, 9 Vet. App. 29 (1996) [a claim ceases to 
exist when withdrawn].

The veteran filed a motion alleging that the October 2001 
Board decision contained clear and unmistakable error (CUE) 
in not awarding an additional 10 percent rating for 
demonstrable deformity of the vertebral body.  See 38 
U.S.C.A. § 7111; 
38 C.F.R. § 20.1400 et seq.  The Board denied the CUE motion 
in a December 2003 decision.  In February 2005, the veteran 
additionally moved to have the Board reconsider its October 
2001 decision.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1000 
et seq.  A Deputy Vice Chairman of the Board denied the 
motion for reconsideration in June 2005.

The veteran has submitted numerous statements alleging a 1984 
Board decision contained CUE.  He also requested 
reconsideration of "the Decision in Nov 1984."  However, 
review of the record indicates that no Board decision was 
issued in 1984.  In the absence of a Board decision in 1984, 
there is nothing for the Board to reconsider and there is no 
valid claim of Board CUE.  

RO CUE

The veteran was granted service connection for his cervical 
spine disability in a December 1984 RO rating decision, at 
which time a noncompensable rating assigned.  In July 2006, 
the veteran submitted a statement asking for revision of the 
December 1984 rating decision based on CUE.  It may be that 
the veteran at other times was erroneously referring to the 
December 1984 RO decision as a November 1984 Board decision.  
In any event, the matter of CUE in the December 1984 RO 
rating decision is referred to the RO for adjudication.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].  
The Board observes by way of clarification that this claim 
must be filed initially with the RO and not the Board.  A 
motion for reconsideration is not the proper vehicle for a 
claim of CUE in a RO decision.  While the Board may properly 
reconsider and determine whether CUE exists in its own 
decisions, it does not have jurisdiction to decide claims of  
CUE in RO decisions in the first instance.  See 38 C.F.R. §§  
3.105, 20.1000, 20.1400 (2007).

Additional claims

In a statement received at the Board in June 2008, the 
veteran, through his representative, filed claims of 
entitlement to service connection for depression as secondary 
to the service-connected cervical spine disorder and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Those matters are also referred to the RO for adjudication.  
See Godfrey, supra.

In summary, the only matter currently before the Board is the 
increased rating issue listed on the first page of this 
decision.  The appeal as to that issue is REMANDED to the RO 
via the AMC.


REMAND

As was alluded to above, the Joint Motion for Remand, as 
adopted by Order of the Court, indicate that the veteran's 
SSA records must be obtained for consideration in connection 
with the issue on appeal.  See also Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) [VA's duty to assist includes 
obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical 
records relied upon in reaching that 
determination.  All efforts in this 
regard should be documented in the 
claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to an increased 
disability rating for the service-
connected cervical spine disorder.  
If the benefit sought on appeal 
remains denied, in whole or in part, 
VBA should provide the veteran with 
a SSOC and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




